— Order denying appellant’s cross-motion for principal custody of his child, in so far as appealed from, reversed on the law and the facts, without costs, and the matter remitted to Special Term for hearing and determination of the issue as to whether the removal of the child to the residence of his maternal grandmother is *725such a changed condition as to warrant the modification of the order of June 13, 1941. However, proof of the acts and conduct of the persons involved which may affect the moral and temporal welfare of the child should be limited to those occurring since June 13, 1941. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.